DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-3 in the reply filed on 7/18/22 is acknowledged.
	Newly submitted claims 13-17 read on group I and are examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 13-18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. US 2014/0158594 in view of Zollner et al. US 2011/0144846, Wolford et al. US 2003/0201216 and Yuki et al. US 2015/0247431.
	
Claims 1-3 and 13-18, Schneider teaches a transmission comprising: a filter (1) having a main body that fits within a transmission sump and a filter media (11) with a bottom surface defining a filter inlet (5), a top surface defining a rear outlet hole (7) defined in the top surface located over a rear extension (13) extending from a rear end, and a front outlet tube (6) projecting from a front end at an angle relative to the top surface, a pump having an inlet sealed to the front outlet tube and a pump sealed to the top surface around the rear outlet hole (fig. 1-2, paragraph 7, 15, 20, 22 and 24). Schneider does not teach the angle being oblique, an engine driven pump, electric pump, radial or compression seal.
Wolford teaches a transmission comprising: a filter having a bottom surface defining a filter inlet, a top surface defining an outlet tube (46a) projecting from an end of the top surface at an oblique angle relative to the top surface and a pump (P) having an inlet sealed to the outlet tube by a radial seal (48) (fig. 1-2). The recitation of the outlet tube projecting at an oblique angle is merely a recitation of a change in the relative shape of the apparatus and the use of a radial seal is a known technique in the art that is well within the normal capabilities of one of ordinary skill in the art. The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966). The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Yuki teaches a filter having a bottom surface defining an inlet, a top surface defining an outlet hole (22) and a pump sealed to the top surface around the outlet hole by a compression seal and two mounting holes (31b) with two fastening members extending through the two mounting holes to fasten the outlet to the pump, a center of the outlet hole is between centers of the two mounting holes (fig. 1-2, paragraph 66, 106). The recited type of connection between an outlet of a filter and a pump is known in the art as demonstrated by Yuki and would have been within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Yuki does not explicitly teach the fastening members are bolts, however, one of ordinary skill in the art would at once envisage that bolts would be a suitable type of fastener as they are very common fasteners used in transmissions.
	Zollner teaches a transmission comprising: a filter (7) having an outlet sealed to an inlet of an engine driven pump (1) and an electric pump (3) (fig. 1, paragraph 27). It would have been obvious to one of ordinary skill in the art to use an engine driven pump and electric pump because the auxiliary electric pump can provide fluid when the engine is not running, such as in the case of a hybrid vehicle or the electric pump can supplement fluid flow during higher demand scenarios (4, 29). 
	All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Claim 20, providing the radial seal of Wolford in combination with the compression seal of Yuki will inherently provide for the radial seal to be angled relative to the compression seal as the angle can be any angle from 0-180 degrees.
	Claim 22, the front end of the filter of Schneider with the radial seal of Wolford will inherently provide for support of the front end of the filter by the pump inlet via the radial seal and front outlet tube by the fact that they are all connected together.

Response to Arguments
Applicant's arguments filed 11/1/22 have been fully considered but they are not persuasive.
Applicant argues that although the references collectively teach the features individually the examiner does not explain why a person of skill in the art would be motivated to use the claimed combination of features, the claimed combination of features being a radial seal for the front outlet and a compression seal for the rear outlet. Both a radial seal and a compression seal are art recognized functional equivalents for providing a seal between an outlet of a filter and an inlet of a pump in a transmission as evidenced by Wolford and Yuki. Applicant has applied known functional equivalent structures to provide a seal between the outlets of the filter and inlets of pumps without any change to their respective functions and the combination of the two types of seal would have yielded predictable results, namely a seal formed between the filter and the pump inlet, to one of ordinary skill in the art at the time of the invention.
Applicant argues that modifying Schneider to provide the outlet tube to project from an end of the top surface at an oblique angle would have rendered the filter inoperable for its intended purpose. Schneider states that a predetermined distance between the outlets exists as distance “a” (paragraph 22). The distance “a” is determined by the spacing of the inlets of the pumps. Providing an outlet at an oblique angle would not render the filter inoperable for its intended purpose, as the intended purpose of Schneider is to provide outlet for the filter that align with pump inlets at whatever spacing “a” exists between those inlets. An oblique angle to the outlet would not necessarily change the spacing between the outlets of the filter and even if it did, the changed spacing is merely a change in the relative dimensions of the apparatus which would allow for the filter to align with two pump inlets spaced at a different distance.

Allowable Subject Matter
Claims 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 19 recites the radial seal is installed in a section of the front outlet tube that projects form the front end at the oblique angle. The closest prior art to Wolford does not teach the radial seal installed in the recited section of the outlet tube. In the arguments submitted by applicant on 11/1/22, applicant cited paragraphs 20-22 as support for the criticality of the combination of a radial seal and compression seal. Paragraph 22 teaches that the outlet tube (36) is allowed to slide further into or out of the inlet pipe of the pump based on dimensional tolerances between the two inlets of the pumps. This feature of variability of insertion of the outlet pipe with respect to the inlet of the pump is a result of the position of the radial seal on a portion of the outlet tube which is oriented at the oblique angle. Therefore, the combination of these claimed features distinguishes over the prior art.
Claim 21 recites the inlet of the engine driven pump is oriented at the oblique angle relative to the top surface. Similar to the limitations of claim 19, the variability of insertion of the outlet pipe with respect to the pump inlet is also a result of the orientation of the pump inlet with respect to the filter. Therefore, similar to claim 19, the combination of the claimed features of claim 21 distinguishes over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778